Case 18-15137-amc                   Doc 46         Filed 07/18/19 Entered 07/18/19 14:26:32                                    Desc Main
                                                   Document     Page 1 of 2


B 2100A (Form 2100A) (12/15)


                     UNITED STATES BANKRUPTCY COURT
                                                Eastern District of Pennsylvania

 IN RE:                                                               :
 JACQUELINE WHITE                                                     :
                                                                      :     Case No. 18-15137-amc
                                                                      :     Chapter 13
            Debtor(s)                                                 :
                                                                      :

                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

Kingsmead Asset Holding Trust                                             Carisbrook Asset Holding Trust
Name of Transferee                                                        Name of Transferor
Name and Address where notices to transferee                              Court Claim # (if known): 3
should be sent:
                                                                          Amount of Claim: $97,936.26
RoundPoint Mortgage Servicing Corporation                                 Date Claim Filed: 10/11/2018
5016 Parkway Plaza Blvd.,Buildings 6 & 8
Charlotte, NC 28217
Phone: 877-426-8805                                                       Phone: 877-426-8805

Last Four Digits of Acct #: XXXXXX9330                                    Last Four Digits of Acct. #: 9330
Name and Address where transferee payments
should be sent (if different from above):

RoundPoint Mortgage Servicing Corporation
PO BOX 19409,
Charlotte, NC 28219-9409
Phone: 877-426-8805


Last Four Digits of Acct #: XXXXXX9330


I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.

By:    /s/ Daniel Jones                                                   Date: July 18, 2019_
      Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
Case 18-15137-amc            Doc 46       Filed 07/18/19 Entered 07/18/19 14:26:32                Desc Main
                                          Document     Page 2 of 2




                                            Certificate of Service
I hereby certify that a copy of the foregoing Transfer of Claim was served on the parties listed below by
electronic means via the Court's CM/ECF notification system on this date July 18, 2019.

 Brad J. Sadek                                                   William C. Miller, Esq.
 1315 Walnut Street                                              P.O. Box 1229
 Suite 502                                                       Philadelphia, PA 19105
 Philadelphia, PA 19107                                          wcmiller@ramapo.com
 brad@sadeklaw.com                                               Chapter13 Trustee
 Attorney for Debtor

 And by standard first class mail postage prepaid to:

 Jacqueline White
 6107 Cobbs Creek Pkwy
 Philadelphia, PA 19143
 Debtors

 Office of the U.S. Trustee
 Office of the U.S. Trustee 833 Chestnut Street
 Suite 500
 Philadelphia, PA 19107
 U.S. Trustee




                                                        Respectfully submitted,

                                                        ____/s/ Daniel Jones___________________
                                                        Daniel Jones (Bar No. 321876)
                                                        Stern & Eisenberg, PC
                                                        1581 Main Street, Suite 200
                                                        The Shops at Valley Square
                                                        Warrington, PA 18976
                                                        djones@sterneisenberg.com
                                                        Phone:(215) 572-8111
                                                        Fax:(215) 572-5025
                                                        Attorney for Secured Creditor


PA-132.000054-16
